Case 1:18-cv-05427-JSR Document 97-18 Filed 03/19/19 Page 1 of 7




               Exhibit R
                            Case 1:18-cv-05427-JSR Document 97-18 Filed 03/19/19 Page 2 of 7




                                 (Source: https://www.glocalme.com/mall/wifi?type=g3&giso=US)

          Claim 8                                           uCloudlink Accused System and Method

[8pre] A wireless                FZ _SP Pc_PY_ _SP []PLXMWP T^ OP_P]XTYPO _Z MP WTXT_TYR' `<WZ`OWTYVh^ 9NN`^PO Ed^_PX LYO CP_SZO
communication client or          comprise a wireless communication client (e.g., a Wifi hotspot device or a mobile phone) or
extension unit comprising a      extension unit (e.g., a Wifi hotspot device) comprising a plurality of memory, processors, programs,
plurality of memory,             communication circuitry (e.g., as shown on the circuit board below), authentication data stored on
processors, programs,            a subscribed identify module (SIM) card (e.g., as shown on the circuit board below) and/or in
communication circuitry,         memory and non-local calls database, at least one of the plurality of programs stored in the
authentication data stored       memory comprises instructions executable by at least one of the plurality of processors.
on a subscribed identify
module (SIM) card and/or in
memory and non-local calls
database, at least one of
the plurality of programs
stored in the memory
comprises instructions
executable by at least one
of the plurality of processors
for:




                                                                    18
Case 1:18-cv-05427-JSR Document 97-18 Filed 03/19/19 Page 3 of 7




   (Source: https://www.glocalme.com/mall/wifi?type=g3&giso=US)




   (Source: https://www.amazon.com/GlocalMe-Hotspot-Upgraded-Worldwide-
   International/dp/B072KKF37M/ref=sr_1_3?ie=UTF8&qid=1528224511&sr=8-
   3&keywords=glocalme)




                                   19
Case 1:18-cv-05427-JSR Document 97-18 Filed 03/19/19 Page 4 of 7




   (Source: https://www.glocalme.com/mall/wifi?type=inside&giso=US)




                                   20
Case 1:18-cv-05427-JSR Document 97-18 Filed 03/19/19 Page 5 of 7




   (Glocalme G3)




                              21
Case 1:18-cv-05427-JSR Document 97-18 Filed 03/19/19 Page 6 of 7




   (Glocalme G3, showing SIM card)




                                     22
                         Case 1:18-cv-05427-JSR Document 97-18 Filed 03/19/19 Page 7 of 7




                              (Glocalme G3 Instructions)

[8a] enabling an initial      `<WZ`OWTYVh^ 9NN`^PO Ed^_PX LYO CP_SZO NZX[]T^P PYLMWTYR LY TYT_TLW ^P__TYR %P)R)' ]PRT^_]L_TZY'
setting of the wireless       activation and/or login) of the wireless communication client or the extension unit and a remote
communication client or the   administration system.
extension unit and a remote
administration system;




                                                                23
